Citation Nr: 0713107	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  04-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.	Entitlement to service connection for degenerative disc 
disease of the            lumbar spine, claimed as low back 
pain.

3.	Entitlement to service connection for residuals of a right 
pneumothorax.

4.	Entitlement to a higher disability rating for bunionectomy, 
left great toe,   initially rated as 10 percent disabling 
from March 29, 2002 to May 9, 2005,         and rated as 20 
percent disabling from May 10, 2005 onwards.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1985 to 
November 1988.

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions  of the Department of Veterans Affairs 
(VA) Regional Office (RO) in              Seattle, 
Washington.  A May 2003 decision granted service connection 
for a bunionectomy, left great toe, with an initial 10 
percent rating, effective from         April 8, 2002 -- but 
also denied claims for service connection for degenerative 
disc disease, lumbar spine, and residuals of a right 
pneumothorax.  Then in a July 2003 decision, the RO denied 
service connection for PTSD.  And in January 2004,        the 
RO provided for a revised effective date for a bunionectomy, 
left great toe,            of March 29, 2002.  The veteran 
appealed the denials of service connection for     the 
additional claimed conditions, as well as the initial rating 
assigned for the left    great toe disorder.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).

In February 2005, the veteran provided testimony at a hearing 
at the RO before a local Decision Review Officer (DRO).  
Subsequently, a January 2006 rating action granted an 
increased rating of 20 percent for her service-connected 
bunionectomy, as of March 10, 2005.  Following this increase 
in disability compensation,               the veteran 
indicated that she is continuing her claim for a still higher 
available schedular rating.  See AB. v. Brown, 6 Vet. App. 
35, 39 (1993) (the veteran is presumed to be seeking the 
highest possible rating for a disability unless he or she 
expressly indicates otherwise).   
Thereafter, in August 2006, the veteran testified at the RO 
at a hearing before       the undersigned Veterans Law Judge 
(VLJ) (also referred to as a "travel Board" hearing).  
During the hearing, regarding a prior claim on appeal for an 
earlier effective date for the award of service connection 
for bunionectomy, left great toe, the veteran clarified that 
what she actually sought was a higher initial rating       
(i.e., greater than 10 percent), from the effective date of 
service connection --         an issue which itself is 
subsumed under her other increased rating claim.   See again, 
Fenderson, 12 Vet. App. at 125-26.  So the claim for an 
earlier effective for the grant of service connection for the 
above condition is deemed withdrawn.  See 38 C.F.R. § 20.204 
(2006).

The Board finds that a decision is warranted on the veteran's 
claim for an   increased initial rating for bunionectomy, 
left great toe.  Since, however,         further development 
of the evidence is required before deciding each of the 
remaining claims on appeal, they are being remanded to the RO 
via the         Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify            the veteran 
if further action is required on her part concerning these 
claims.

The Board also notes that during the August 2006 Board 
hearing, the veteran's representative raised the additional 
issue of entitlement to service connection for     a right 
foot disability, due to a secondary medical relationship to 
the already service-connected left foot condition.  See 38 
C.F.R. § 3.310(a); 71 Fed. Reg. 52,744-47 (Sept. 7, 2006) 
(revision to regulation on secondary service connection, to 
be codified later at 3.310(b)).  This additional claim, 
however, is not currently before the Board.  See 38 C.F.R. 
§ 20.200.  It has not been adjudicated by the RO  in the 
first instance, much less denied and timely appealed, so it 
is referred to       the RO for appropriate development and 
consideration.







FINDINGS OF FACT

1.	The veteran has been provided comprehensive notice of the 
evidence required to substantiate her claim for a higher 
initial rating for a bunionectomy, left great toe, and 
apprised of the procedures for obtaining that supporting 
evidence and information.  Moreover, VA has fulfilled its 
duty to assist her in obtaining the supporting evidence.

2.	For the time period from March 29, 2002 to May 9, 2005, the 
veteran's     service-connected bunionectomy, left great toe, 
has involved an overall left foot disability that is 
moderately severe in degree. 

3.	As indicated in the report of a May 10, 2005 VA 
examination, while the veteran continued to have limited 
mobility of the left great toe, and the examiner indicated 
the presence of a gait abnormality and use of specialized 
shoes, the extent of impairment due to service-connected 
disability -- when considering that also due to nonservice-
connected vasculopathy, and the substantial degree of 
retained use     and movement of the left foot, remains best 
described as a moderately severe               foot injury. 


CONCLUSIONS OF LAW

1.	The criteria are met for an initial rating of 20 percent, 
but no greater, for a bunionectomy, left great toe, from 
March 29, 2002 to May 9, 2005.  38 U.S.C.A.   §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DC)s 5283, and 5284 (2006).

2.	The criteria are not met for a rating higher than 20 
percent for a bunionectomy, left great toe, from May 10, 2005 
to the present.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5283, and 5284 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection" 
(including a claim for a higher rating for a just service-
connected disability), therefore, VA is required to review 
the information and the evidence presented with the claim and 
to provide  the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.
Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded,                a 
schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of 
Federal Regulations, to provide a rating from 0 percent to as 
much as 100 percent based upon the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and impact on 
employment.  Moreover, consistent with the statutory and 
regulatory history, that notice must provide examples of the 
types of medical and lay evidence that the claimant could 
submit (or ask VA to obtain) that are relevant to 
establishing a disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified that the effective date of an 
award of service connection and any assigned disability 
rating(s) will be determined based on when VA receives the 
claim,         when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the veteran's 
discharge from service if the claim that is the basis for 
which service connection is awarded is submitted within one 
year after discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  See, as well, Mayfield v. 
Nicholson, 19 Vet. App. 103,   128 (2005), reversed and 
remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed,     20 
Vet. App. 537 (2006). 
While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

Consistent with the foregoing criteria with regard to the 
content of VCAA notice provided to a claimant seeking VA 
compensation or other benefits, the RO has appropriately 
informed the veteran of the procedures for development of the 
claim for an increased rating.  Through the RO's issuance to 
the veteran of a March 2006 VCAA notice letter, and the 
January 2004 statement of the case (SOC) and further 
supplemental SOCs (SSOCs), the elements for satisfactory 
notice as defined in the Pelegrini II decision have 
effectively been met.

In its March 2006 notice correspondence, the RO initially 
indicated to the veteran the general criterion to 
substantiate a valid claim for an increased rating, namely, 
that which demonstrated that her service-connected 
bunionectomy of the              left great toe had undergone 
an increase in severity.  The January 2004 SOC        and 
supplemental SSOCs likewise set forth citation to the 
applicable rating criteria under 38 C.F.R. 4.71a, for the 
evaluation of disabilities of the feet.  Additionally, the 
March 2006 letter provided an explanation as to whose 
responsibility, VA's or herself, it was to obtain additional 
evidence relevant to the disposition of the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  
Enclosed was a copy of VA Form 21-4142 (Authorization and 
Consent to Release of Information) upon which she could 
identify further sources of evidence from private treatment 
sources.  The RO also described various types of evidence she 
could submit on her behalf, including recent records of 
treatment and laboratory tests, employment and insurance 
examinations, and lay statements from other individuals.  
Accordingly, based upon these notice documents, the first 
three elements under Pelegrini II for sufficiently detailed 
and informative VCAA notice were met.

Additionally, the March 2006 notice letter included language 
requesting that if    the veteran had any further evidence 
in her possession that pertained to the appeal, to please 
send it to the RO; she was further notified that if she had 
any other evidence or information which he believed would 
support her claim, to notify    that agency.  So the fourth 
and final element of VCAA notice was likewise met.   

The veteran has also received notification of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disability under 
consideration, through correspondence from the RO dated in 
March 2006 informing her of the recent holding in the 
Dingess/Hartman decision.  She has therefore received 
detailed notice concerning both the disability rating and 
effective date elements of her claim.

In addition to the content of the notice provided, it is also 
essential that the relevant notice information have been 
issued to the veteran in a timely manner.  The Court in 
Pelegrini II prescribed as the legal definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim on 
appeal.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).        
Here, the May 2003 rating decision on appeal that granted 
service connection for bunionectomy, left great toe, with 
respect to which the veteran has since contested the initial 
disability rating.  The current pending claim is for a higher 
initial rating for this service-connected disorder, and 
therefore represents a "downstream" issue from the original 
grant of compensation benefits.  See Fenderson, 12 Vet. App.      
at 125-26.  Thus, the January 2004 SOC in which the RO issued 
the denial of increased initial rating for this disability in 
fact represents the initial adjudication of the relevant 
claim presently on appeal.  So the March 2006 VCAA notice 
correspondence on the claim for a higher initial rating did 
not comport with the criteria set forth in Pelegrini II for 
timely notice.
This notwithstanding, the RO has taken sufficient measures in 
this instance to   assist with the development of the 
veteran's claim, such that any defect in the timing of the 
notice did not have any detrimental impact upon the 
continuing adjudication of it.  Following issuance of the 
March 2006 notice letter, the veteran had ample opportunity 
to respond with additional evidence or argument prior to the 
January 2007 certification of this case to the Board.  She 
has since provided several personal statements in her behalf.  
The RO has also conducted additional relevant development 
actions, to include contacting VA medical facilities to 
ensure that all available treatment records have been 
acquired.  There is no indication from the veteran herself, 
nor does the record otherwise suggest, that there is any 
additional relevant evidence that has not yet been obtained.  
For these reasons, the Board finds that regardless of the 
timing of the VCAA notice letter, the veteran has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield, 19 Vet. App. at 128, reversed and remanded,   444 
F.3d 1328 (Fed. Cir. 2006), affirmed, 20 Vet. App. 537 
(2006).  See, too, Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in  an SOC or SSOC, is sufficient to cure a timing defect).

Moreover, the RO has taken appropriate measures to comply 
with the duty to assist the veteran in the development of her 
claim, to include through obtaining outpatient treatment 
records from VA medical facilities.  The RO has also arranged 
for her to undergo several VA examinations.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  To support her claim, 
the veteran has provided copies of medical records from 
various private treatment providers, and several personal 
statements on her behalf.  She has testified at a February 
2005 DRO hearing, and more recently, an August 2006 travel 
Board hearing before the undersigned VLJ.           38 C.F.R. 
§ 20.704(a).  





In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Law, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  Not all cases will 
show all of the findings  for a specific rating, especially 
in the more fully described grades of disabilities,           
but the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.   38 C.F.R. 
§§ 4.7, 4.21.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Consideration of factors that are wholly outside 
the rating criteria provided by regulation is error.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994)     (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

As mentioned, when, as here, the veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is entitled to a "staged" rating 
to compensate him for times since the effective date of his 
award when his disability may have been more severe than at 
other times during the course of his appeal.  See Fenderson, 
12 Vet. App. at 125-26.

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

In the March 2003 rating decision current on appeal, which 
originally granted service connection for a bunionectomy, 
left great toe, the RO assigned an initial disability 
evaluation of 10 percent, effective April 8, 2002 -- under 38 
C.F.R.         § 4.71a, DC 5284, for injuries of the foot.  
As mentioned, a January 2004 decision later updated the 
effective date of service connection to March 29, 2002.                  
So the consideration of the evidence relevant to assignment 
of an initial rating should proceed as of that revised 
effective date.   

Moreover, in a January 2006 decision, the RO increased to 20 
percent rating         for this disorder, as of March 10, 
2005, essentially, an award of a staged rating       in 
accordance with the Fenderson decision.  In this instance, an 
alternative diagnostic code was utilized in support of this 
determination, that of DC 5283,     for malunion, or 
nonunion, of the tarsal or metatarsal bones.

Under DC 5283, where malunion and/or nonunion of the tarsal 
or metatarsal bones is moderate in degree, a 10 percent 
rating is warranted; if moderately severe in its extent, a 20 
percent rating is warranted; and if severe, a 30 percent 
rating is assigned.  With actual loss of use of the foot, 
this condition is to be evaluated              as 40 percent 
disabling.


DC 5284 further provides that a 10 percent rating is 
assignable where there is a   foot injury that is moderate in 
degree; a 20 percent rating, if moderately severe       in 
degree; and a 30 percent rating, if determined to be severe 
in degree.       Provided there is actual loss of use of the 
foot, a 40 percent rating is to be assigned. 

Also of note, DC 5279 provides for a 10 percent evaluation 
for metatarsalgia, anterior (Morton's disease), unilateral or 
bilateral.

DC 5280 further indicates that hallux valgus, unilateral, is 
to be rated as                 10 percent disabling -- 
including if operated upon with resection of           
metatarsal head, or if severe, and equivalent to amputation 
of the great toe.      

Hallux rigidus, unilateral, severe, under DC 5281, is to be 
rated as analogous         to DC 5280 for hallux valgus, with 
the same 10 percent rating permitted.              See 38 
C.F.R. § 4.71a.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 













A.	Higher Initial Rating from March 29, 2002 to May 9, 2005

In the review and assessment of the medical evidence 
pertaining to the veteran's service-connected bunionectomy, 
left great toe, consideration is initially warranted as to 
the relevant symptomatology indicated from the March 29, 2002 
effective date of the grant of service connection up until 
May 9, 2005.  Notwithstanding the RO's most recent reference 
to 38 C.F.R. § 4.71a, DC 5283, for malunion or nonunion of 
the tarsal or metatarsal bones, in evaluating her left foot 
condition, application is warranted as to all relevant 
diagnostic codes involving the affected area during         
this time period.   See Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992)                 (an alternative diagnostic 
code than that applied by the RO may be appropriate under the 
circumstances, and where a claim is evaluated under this 
criteria,               the VA adjudicator should explain the 
basis for this determination).  See, too,    Butts v. Brown, 
5 Vet. App. 532, 538 (1993).  In the absence of specific 
indication of abnormalities of the tarsal and/or metatarsal 
bones (as discussed further below), and given there is 
evidence indicating her condition may affect the entire foot,      
the diagnostic code that should receive the most detailed 
review is that of DC 5284.  

The essential source of findings of record upon which to 
evaluate the condition at issue are the reports of VA medical 
examinations, each of which took place in November 2002.  In 
one such examination, a general medical examination, it was 
indicated that the veteran reported that she underwent a 
bunionectomy of the left great toe in 1986.  She had since 
developed daily discomfort in his area stated to be between 8 
and 9 (on a scale of 1 to 10).  In cold weather there was 
significant worsening of symptoms.  Walking was limited to 
about two hours, and running   was not possible.  She did not 
use any medications for treatment of her symptoms. On 
objective examination, the left great toe revealed a 1.5-cm 
nontender scar medially.  Range of motion in the great toe 
was markedly limited compared to        that of the right, 
and there was pain on plantar flexion of the 
metacarpophalangeal joint. The veteran's gait was noted to be 
abnormal in that she would bear most of her weight on the 
left foot laterally, rather than over the great toe.  She had 
difficulty walking on her toes.  An x-ray evaluation of the 
left foot was negative for any abnormality (and which 
included study of the tarsal and metatarsal joints).               
A diagnosis was provided of status-post left great toe 
bunionectomy                      with chronic pain.

An additional general medical examination that same month, 
provided a depiction of the veteran's service-connected 
condition that was varying to some extent from that noted 
above.  The veteran again reported having experienced pain in 
the area of the left great toe, that became aggravated in 
cold weather.  It was observed that she did not then use 
orthotics, custom shoes or assistive devices, and that her 
condition did not prevent her from working, or carrying out 
her basic activities of living.         A physical 
examination indicated that her gait was normal.  There was a 
mild hallux valgus deformity of the left foot, with an 
approximately 1-cm area of diminished sensation on the medial 
aspect of this joint.  Range of motion testing showed          
left great toe dorsiflexion to 50 degrees, and plantar 
flexion to 15 degrees,  compared to dorsiflexion to 45 
degrees, and plantar flexion to 35 degrees on         the 
right.  There was no pain or tenderness, and no weakness.  X-
rays were again normal.  The diagnosis rendered was that of 
left first metatarsophalangeal joint strain with limitation 
of motion, status post bunionectomy.

Based on the preceding findings, the relevant evaluative 
criteria for disabilities affecting the great toe in and of 
itself would not provide for any rating higher than 10 
percent; this is also in view of the absence of x-ray 
findings of orthopedic impairment, to correspond to a greater 
degree of severity under DC 5283.   However, as mentioned, 
the provisions of DC 5284 still warrant application 
concerning the potential involvement of a more generalized 
left foot disability.          

On review of the information obtained on this subject, the 
preponderance of the competent evidence at minimum confirms 
that there is identifiable limitation of motion of the left 
great toe, with discomfort to that area.  With regard to the 
left foot overall, of more significance to the criteria at DC 
5284, the medical evidence is in some conflict, since one 
examination noted a gait problem, whereas the other found no 
such manifestation.  In the event that the latter depiction 
was even the most accurate at this point in time, though, 
there is of record a more recent March 2005 examination 
report (set forth in more description further below) that 
observed also that the veteran had an abnormal stance, due to 
problems with weight bearing on the left foot affecting the 
anatomical structure -- a depiction of service-connected 
disability which while outside the timeframe in question, 
indicates the likelihood of a more long-term condition.  So 
the first above-referenced 2002 examiner's report as to an 
observation of a more substantial disorder of the left foot 
is the more persuasive statement.  See e.g., Elkins v. Brown, 
5 Vet. App. 474, 478 (1993)       (the Board may consider and 
evaluate the underlying basis of a medical opinion     or 
assessment, and determine whether to accept it under the 
circumstances).             Hence, the probative evidence 
confirms the presence of a moderately severe degree of foot 
injury, consistent with a 20 percent rating under DC 5284.  

This increased initial schedular rating having been shown to 
be warranted, it briefly warrants mention that a greater 
evaluation is not available at DC 5284.                 The 
veteran's x-rays notably were negative for any abnormality on 
both of the above examinations, and there are no accompanying 
references in the VA outpatient records for evaluation and/or 
treatment for a left foot condition.  She also did not 
require any assistive devices at that time to alleviate her 
symptoms.  The presence of a severe left foot disability 
therefore is not established.  So a 20 percent initial rating 
from March 29, 2002 to May 9, 2005 is the most appropriate 
evaluation.

B.	Higher Rating since May 10, 2005

The analysis of the available evidence from May 10, 2005, the 
effective date of    the RO's recent increase in rating to 
the 20-percent level (also the date of the most recent VA 
medical examination), through the present, should proceed 
primarily through application and consideration again of DC 
5284 for a foot injury,             and given the continuing 
absence of other findings -- x-ray or otherwise of orthopedic 
problems of the left great toe itself that would correspond 
to a higher rating under any other diagnostic code.

In the May 2005 examination report, it was indicated as to 
the veteran's reported symptomatology that she complained of 
ongoing pain, and inability to carry out activities of a 
strenuous nature.  In her occupation she would have pain on 
walking during the day.  She had pins and needles sensation 
in the left foot and occasional swelling, and would take pain 
medication at night.  She stated that her pain was worse in 
the colder weather, and she had to wear therapeutic socks and 
boots.              It was objectively determined that she 
had a 2-cm scar over the first metatarsal area of the left 
great toe, and some mild bossing of the bone and pain on 
palpation in that area.  Range of motion was limited compared 
to the right side.  There was fairly marked pain on medial 
palpation of the toe.  Also, there was an abnormal stance in 
that she had inversion and rolling of the foot, and would 
bear most of the weight on the left foot in a lateral 
position rather than over the big toe, which she guarded.  
Her feet were cold and there was some blanching of the skin, 
although dorsalis pedis and posterior tibial pulses were 
palpable.  A left foot x-ray showed no significant 
abnormality, and no change from prior films of November 2002.
    
The examiner further indicated that it was his impression 
that the veteran's problem with the left foot was not only 
related to the bunionectomy surgery in service,        but 
also to vasculopathy that was contributing to the pain.  The 
latter condition,       a problem that affected the very 
small blood vessels of the feet and hands, he stated, could 
explain why the veteran had increased pain especially in cold 
weather.          This was considered a common clinical 
entity, which aggravated any condition  such as fractures or 
surgeries that had occurred, and caused more of an impediment 
to the neurology of the foot.  Nonetheless, the examiner 
added that it was also         his impression that 
bunionectomy of the big toes was causing problems of the 
feet, in that it had altered the anatomical structure of the 
foot and caused it to be more painful than it should be.  As 
a result, this had caused her gait to be abnormal since she 
limited the actual pressure put on the left toe from walking. 

Upon consideration of this more recent portrayal of the 
condition at issue, there is admittedly evidence of a 
significant exacerbation.  This is particularly including   
the examiner's statement as to a gait problem, the continued 
presence of limited motion of the left great toe, and the 
veteran's own reported discomfort and pain  that required use 
of some treatment options such as specialized shoes.  Of 
note, however, is that the March 2005 examiner also 
attributed a substantial degree of her observed 
symptomatology to her vasculopathy condition, as to which he 
explained would aggravate the manifestations of any other 
existing foot disorder.              Such condition, however, 
is not presently service-connected.  And given that the 
examiner identified it at as a common clinical entity, and 
for which there is no basis in the record (including mention 
of it in service medical records (SMRs)) to show that it 
originated in service, a vasculopathy disorder may not be 
presumed to be part and parcel of the underlying service-
connected residuals of a bunionectomy in service, for 
disability rating purposes.  See e.g., Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (where it is not possible to 
separate the symptoms and effects of a service-connected 
disorder from other disorders, any reasonable doubt must be 
resolved in the veteran's favor and the symptoms in question 
must be attributed to the service-connected disability).  
Also, as noted, an x-ray evaluation continued to document the 
lack of orthopedic impairment.  The veteran is likewise shown 
to retain a significant degree of continued use of the left 
foot, whereas a "severe"  level of disability would 
contemplate a much lesser degree of use of the foot, i.e.,     
closer in severity to that which may warrant a 40 percent 
evaluation under            DC 5284, for actual loss of use 
of the same.  Hence, a 20 percent rating remains   the 
correct evaluation for the veteran's service-connected left 
foot disorder under the rating schedule, since May 10, 2005.

C.	Extraschedular Rating

In the adjudication and consideration of the veteran's claim, 
the potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1),            
which provides procedures for assignment of an extraschedular 
evaluation.   However, the veteran has not shown that her 
service-connected bunionectomy,    left great toe, has caused 
her marked interference with employment, meaning above and 
beyond that contemplated by her current schedular rating.  In 
this regard, generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the several grades of disability.  See 38 C.F.R. § 4.1.  
The veteran's left foot disorder likewise has not been shown 
to have necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
D.	Conclusion

For these reasons and bases, the Board finds that an 
increased initial rating of        20 percent for the 
veteran's bunionectomy, left great toe, is warranted for the 
period from March 29, 2002 to May 9, 2005, but that no higher 
rating should be assigned than 20 percent at any point since 
the effective date of service connection.  
It likewise follows that no further "staged rating" per the 
Fenderson decision             is warranted, in the absence 
of an additional compensable increase in the level of 
symptomatology of the disorder under consideration.  With 
respect to the denial of any higher rating than that already 
awarded, the preponderance of the evidence is against 
the veterans claim for an increased rating, so the benefit-
of-the-doubt doctrine does not apply.  38 C.F.R. § 4.3; see 
also Alemany v. Brown,                      9 Vet. App. 518, 
519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An initial 20 percent rating for bunionectomy, left great 
toe, from March 29, 2002 to May 9, 2005, is granted.

The claim for a rating higher than 20 percent for 
bunionectomy, left great toe,   from May 10, 2005 onwards, is 
denied.  












REMAND

Prior to the consideration on the merits of the claims 
remaining on appeal for service connection for PTSD, 
degenerative disc disease of the lumbar spine, and residuals 
of a right pneumothorax, further development of the evidence 
is required.

Initially, with regard to the claim for service connection 
PTSD, a valid claim            for this condition 
necessitates application of the following criteria:                           
(1) medical evidence establishing a diagnosis of the 
condition in accordance       with  38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) credible supporting evidence that   the 
claimed in-service stressors actually occurred, and a link, 
established by  medical evidence, between the current 
symptomatology and the claimed                      in-
service stressors.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown,                       10 Vet. App. 128 
(1997).

Under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to: a request for 
a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  See 38 C.F.R. § 3.304(f)(3); 67 Fed Reg. 
10,330-10,332 (March 7, 2002).




The competent evidence of record, thus far, is inclusive of 
VA outpatient reports documenting a diagnosis of PTSD, as 
indicated on psychological evaluation through the Puget Sound 
Healthcare System (HCS) in January 2001, and substantiated in 
subsequent records of instances of VA treatment.  The report 
of   the treating psychiatric nurse practitioner in January 
2001 also indicated that the diagnosis of this condition may 
have been associated with events from service.  Thus, there 
is current evidence to support the reasonable likelihood of a        
medical diagnosis of PTSD.  Accordingly, the remaining issue 
for resolution          is whether that disorder is found to 
be attributable to a verified in-service stressor.  

As the basis for the present claim, the veteran has stated 
that on three separate instances she was the victim of a 
sexual assault perpetrated by her military recruiter. The 
veteran indicates that she was a participant for a period of 
several weeks in the Delayed Entry Program (DEP) prior to her 
entrance into active military service in              
November 1985.  According to the veteran, in mid-October 1985 
during the week preceding her DEP status, she stayed at a 
hotel in Los Angeles at the request of    the individual who 
was her military recruiter and she was sexually assaulted by 
him on three occasions.  She states that he threatened her 
life if she were to report the incidents.  The veteran has 
provided the name of the military recruiter at that time, and 
approximate dates and a location where these alleged 
incidents occurred.  

In reviewing the essential issue of stressor corroboration, 
it first warrants mention that since the claimed in-service 
stressor is not of the type involving an allegation of 
participation in combat, it would need to be independently 
corroborated by one or more objective sources of evidence, 
including, but not limited to service records.  See Cohen, 10 
Vet. App. at 146-47; Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  Significant, also, is that, as indicated, there are 
several kinds of evidence which are generally considered in 
determining whether there has been corroboration of a claimed 
in-service personal assault, under 38 C.F.R. § 3.304(f)(3).




The evidence acquired up to this point that is relevant to 
the procedures for   stressor confirmation, include the 
veteran's SMRs and reports from her          service 
personnel file.  SMRs include a January 6, 1988 report which 
does confirm a mental health evaluation (and thus, in 
accordance with section 3.304(f)(3),            is relevant 
as evidence of any behavioral changes in service, even if not 
specifically documenting a claimed in-service stressful 
incident) which resulted in the clinical assessment of no 
specific disorder then found.  She underwent continued 
treatment, including for marital counseling at that time, up 
until April 1988.  Her personnel records confirm that she was 
part of the DEP from October 28, 1985 up until when she began 
active duty on November 18, 1985, and her recruitment 
application lists the name of the recruiter who she states 
perpetrated the assaults.  Also, her military entrance 
examination took place on October 24, 1985, during the week 
in which  she states the in-service stressful events 
occurred.  Additional evidence provided includes lay 
statements from family members and others, who attested that 
the veteran informed them of the above events after 
separation from service, and was extremely distraught as the 
result of these incidents.  

In support of the continuing development of her claim 
involving stressor verification, it should be noted that the 
veteran has reported that she may have   other evidence 
available herself that would help substantiate her claim, 
such as documentation of having stayed in a hotel room 
preceding military service.           So she should have an 
additional opportunity to provide relevant evidence of         
this kind.  The RO (AMC) should also provide notification to 
her again of              38 C.F.R. § 3.304(f)(3) as to the 
sources of evidence that would be most helpful     to 
establishing her claim. 

Following this additional development, a review of the 
veteran's claims file should be undertaken by an appropriate 
VA mental health professional (a psychiatrist,      or other 
mental health treatment provider) to determine whether there 
is evidence  of behavior changes in service or other 
objective signs or symptoms that would corroborate the 
alleged stressor of an in-service sexual assault.  Provided 
that this stressor is effectively corroborated by the 
evidence, the veteran should then undergo a VA examination to 
confirm the diagnosis of PTSD, and if this is present,                  
to evaluate whether this condition is causally linked to this 
stressor involving an      in-service personal assault (or 
any other verified in-service stressor that is                  
of record).  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2006) (VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if it is necessary to decide the 
claim).   

In regard to the remaining claims before the Board for 
consideration, pertinent to the claimed degenerative disc 
disease of the lumbar spine, the veteran has been shown to 
experience this disorder, as indicated on a November 2002                    
general examination which diagnosed mild degenerative joint 
disease of the   lumbar spine, and a more comprehensive 
examination that month indicating degenerative disc disease, 
L2 through L5, with chronic back pain.  The additional 
evidence shows relevant in-service symptomatology for which 
there is at least the reasonable possibility of a 
relationship to the present disorder, consists of SMRs from 
July 1986 documenting the onset of lower back pain then, due 
to an incident in which the veteran fell off a chair.  The 
impression provided was a lower back strain. She continued to 
undergo evaluation for low back pain through October 1986, 
though with no apparent resumption of symptoms in service.  
She also states that she developed a back condition in 
service, when someone pulled a chair out from under her as a 
prank, and she fell.  See Buchanan v. Nicholson, 451 F.3d 
1331,  1336 (Fed. Cir. 2006) (where lay evidence provided is 
credible and competent,     the absence of contemporaneous 
medical documentation does not preclude further evaluation as 
to the etiology of the claimed disorder).  However, as there 
is not of yet a competent opinion on whether the current 
claimed disorder is etiologically related to service, this 
criterion for service connection still warrants inquiry.           
See 38 C.F.R. § 3.303(d); Watson v. Brown, 4 Vet. App. 309, 
314 (1993).              So a VA orthopedic examination is 
necessary for this purpose.

Additionally, further examination is likewise required as to 
the claimed residuals of a right pneumothorax.  In this 
instance, there is clearly evidence from SMRs of a April 1986 
pulmonary consultation for a right lung collapse and 
pneumothorax,  and of treatment the next month for right side 
pleuritis.  The veteran also had an instance of bronchitis 
thereafter in July 1987.  The presence of a current 
disability resulting from the above-identified in-service 
injury must still be demonstrated, however.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310)).  In the 
absence of proof of present disability there can be no  valid 
claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  On an initial November 2002 examination, it was 
determined after having completed an objective examination, 
that there were no residual physical problems of a 
pneumothorax identifiable.                      Re-
examination that month showed that to the contrary, she had 
intermittent squeezing type pain on the right anterior chest 
upon exertion, as a potential manifestation of her prior in-
service injury.  The most recent examination in   March 2005 
determined that she was status-post pneumothorax with no 
evidence   of pulmonary pathology on examination.  This 
aside, there is also a diagnosis provided by VA treatment 
providers since mid-2005 of late onset asthma, indicating 
that the March 2005 examination may not in fact be 
dispositive on the issue of       the existence of a current 
disability.  And while in October 2006 a physician found that 
asthma was triggered by heavy household mold exposure, this 
did not necessarily resolve the etiology of that condition, 
such as by ruling out contributing causes from service.  
Therefore, a VA examination for a current respiratory 
disorder is also warranted, and if confirmed to exist, the 
examiner must opine as to whether it is attributable to the 
right pneumothorax in service.  















Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at facilities associated with 
the Puget Sound VA Healthcare System 
(HCS) since October 2006, and then 
associate all records obtained with the 
claims file.  

2.	Send the veteran additional 
correspondence providing notification 
of the provisions of                     
38 C.F.R. § 3.304(f) (2006) -- 
pertaining to the alternative sources 
of evidence which may be utilized to 
substantiate the occurrence of an in-
service   personal assault, in support 
of a claim for service connection for 
PTSD.  Also, inform the veteran as to 
the opportunity to provide any 
additional evidence or information that 
pertains to the process of stressor 
verification, to include any copies of 
receipts or other documentation she may 
have in her possession of an alleged 
one-week stay in a hotel preceding her 
delayed entry into active military 
service.

3.	Following the completion of the 
above, determine based on the complete 
evidence of record whether the veteran 
was exposed to the claimed stressor in 
service that involved an alleged sexual 
assault.  For the purpose of making 
this determination, a medical opinion 
should be obtained from a VA medical 
professional (a psychiatrist, or other 
mental health treatment provider) after 
review of the claims file.          If 
this treatment provider determines that 
the record establishes the existence of 
a stressor or stressors,         he or 
she should then specify which stressor 
or stressors in service have been 
established by the record.  In reaching 
this determination, all credibility 
questions raised by the evidence should 
be addressed.

4.	If the claimed in-service stressor is 
objectively confirmed, schedule the 
veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that she has PTSD 
due to the verified stressor.  Notify 
the examiner that only the stressor 
that was confirmed is to be considered.             
If PTSD is diagnosed, the examiner must 
indicate what specific stressor in 
service provided the basis for this 
diagnosis.  If PTSD is not diagnosed, 
the examiner should explain why the 
veteran does not meet the DSM-IV 
criteria for this diagnosis.

To facilitate making these 
determinations, send the claims folder 
to the examiner for a review of the 
veteran's pertinent medical history, 
including a complete copy of this 
remand.  The examination report must 
confirm that the veteran's claims file          
was reviewed.

5.	Also, schedule the veteran for 
appropriate VA medical examinations 
concerning his claims for service 
connection for degenerative disc 
disease of the lumbar spine, and 
residuals of a right pneumothorax.   




With respect to the initial examination 
to be conducted by an orthopedist, it 
is requested that the examination 
provider initially confirm that the 
veteran has to condition claimed of 
degenerative disc disease of the lumbar 
spine.  If this disorder is confirmed 
to exist,  the examiner should provide 
an opinion as to whether it is at least 
as likely as not (i.e., 50 percent or 
greater probability) the diagnosed 
condition is etiologically related to 
the veteran's military service.  In 
making this determination, the 
designated examiner should take into 
consideration the veteran's pattern of        
low back pain and other symptomatology 
during the course of military service.

As for the respiratory examiner, it is 
requested that the examination provider 
identify all current respiratory 
conditions that the veteran 
experiences.  If at least one such 
disorder is confirmed to exist, the 
examiner should then offer an opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that any of the diagnosed 
condition(s) is/are etiologically 
related to the veteran's military 
service        -- taking into 
consideration the veteran's documented 
right pneumothorax during service in 
April 1986,         and any subsequent 
instances of relevant treatment.

To facilitate responding to these 
questions posed,        the claims file 
must be made available for each 
examiner's review of the veteran's 
pertinent medical history, to include 
both a complete copy of this remand and 
the reports of her prior November 2002 
VA general medical examinations.  It is 
imperative that the questions posed in 
this remand be answered  so VA has 
sufficient information to adjudicate         
the pending claims.

Each examiner should provide their 
respective findings in a completely 
legible examination report.   If an 
examination form is used to guide the 
examination, the submitted examination 
report must include the questions to 
which answers are provided.

6.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

7.	Then readjudicate the claims for 
service connection for PTSD, 
degenerative disc disease of the lumbar 
spine, and residuals of a right 
pneumothorax, in light of the 
additional evidence obtained.  If these 
claims are not granted to the veteran's 
satisfaction, prepare another SSOC and 
send it to her and her representative.  
Give them time to respond before 
returning the file to the Board for 
further appellate consideration.









The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans'  Appeals is appealable to the United 
States Court of Appeals for Veterans Claims. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).






 Department of Veterans Affairs


